Citation Nr: 1726910	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-00 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for trochanteric bursitis of the right hip with retained shrapnel.  


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent rating assigned for trochanteric bursitis of the right hip with retained shrapnel.  A March 2017 rating decision increased the rating to 40 percent for the entire appeal period.  
In January 2016 the Board remanded the issue on appeal for evidentiary development.  The Board finds there is compliance with the remand. 


FINDING OF FACT

The Veteran's trochanteric bursitis of the right hip with retained shrapnel is productive of severe impairment of muscle group XVII.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for trochanteric bursitis of the right hip with retained shrapnel has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.14, 4.56, 4.73, Diagnostic Code 5317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran is seeking an increased rating for his trochanteric bursitis of the right hip with retained shrapnel.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is currently rated at 40 percent for his trochanteric bursitis of the right hip with retained shrapnel under Diagnostic Code 5317.  38 C.F.R. § 4.73 (2016).  

Muscle injuries are evaluated under Diagnostic Codes set forth in 38 C.F.R. § 4.73.  These regulations were provided to the Veteran in the December 2012 statement of the case and will not be repeated here.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's muscle injury is currently rated as affecting muscle group XVII.  However, both the January 2011 and March 2017 VA examiners found the Veteran's injury implicates both Muscle Groups XVII and XIII; thus, the Veteran's disability must be considered under Diagnostic Codes 5313 to 5318.  The Board notes that the maximum rating under Diagnostic Codes 5313, 5314, and 5316 is 40 percent, while the maximum rating under Diagnostic Codes 5315 and 5318 is 30 percent.  As such, higher ratings could not be assigned under these diagnostic codes.

Nevertheless, the Board has considered whether the Veteran's trochanteric bursitis of the right hip with retained shrapnel warrants an increased rating under the remaining applicable diagnostic code, which is Diagnostic Code 5317.  Affording the Veteran full benefit-of-the-doubt, the Board finds that an increased rating of 50 percent is appropriate under Diagnostic Code 5317.  The injury resulted in the Veteran being hospitalized.  Moreover, the Veteran now has a depressed scar, muscle herniation, as well as decreased mobility, uncertainty of movement, weakness, fatigue, and x-ray evidence revealed numerous shrapnel fragments projected in his right groin and hip.  See January 2010 and March 2017 VA examinations.  Such findings equate with the VA regulatory definition of a severe muscle injury.  See 38 C.F.R. § 4.56 (d)(4) (2016).  Although the examiner did not specifically discuss the damage to each individual muscle group, he noted muscle group XVII as one of the muscle groups of concern.  Additionally, the Veteran showed limitation of abduction on both the January 2010 and March 2017 VA examinations, which is contemplated under Diagnostic Code 5317.  Also, the January 2010 VA examiner found the Veteran's injury caused significant effects on his occupation, and the March 2017 VA examiner concluded that the right hip disability impacted his ability to perform any occupational task.  In light of the examiner's broad identification of potentially affected muscle groups and these objective findings, the Board concludes that an increased rating of 50 percent for trochanteric bursitis of the right hip with retained shrapnel is warranted under Diagnostic Code 5317.  

However, since the Veteran was found to have more than one muscle group affected, the Board has also considered whether separate ratings are warranted under the potentially applicable diagnostic codes.  For compensable muscle groups which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  Diagnostic Code 5317 provides evaluations for disability of Muscle Group XVII.  38 C.F.R. § 4.73.  The functions of those muscles are extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, and tension of fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XIV, in postural support of the body steadying the pelvis upon head of femur and condyles of femur on tibia.  Diagnostic Code 5313 provides evaluations for disability of Muscle Group XIII.  38 C.F.R. § 4.73.  The functions of those muscles are extension of hip and flexion of knee, outward and inward rotation of flexed knee, acting with rectus femoris and sartorious synchronizing simultaneous flexion of hip and knee, and extension of hip and knee by belt-over-pulley action at knee joint.  As noted above, both the January 2011 and March 2017 VA examiners found the Veteran's injury implicates Muscle Groups XVII and XIII, which are in the same anatomical region; specifically, the pelvic girdle and thigh.  Because the involved Muscle Groups primarily act upon different joints within the same anatomical regions, the Veteran's disability will be rated based upon the most severely injured Muscle Group, and combined pursuant to 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55(d), (e).  The disability rating for a severe muscle disability under Diagnostic Code 5317 is 50 percent, while a disability rating for a severe muscle disability under Diagnostic Code 5313 is only 40 percent.  38 C.F.R. § 4.73.  Thus, a 50 percent under Diagnostic Code 5317 is the most severely injured muscle group and is the maximum schedular rating available.  Therefore, the Board finds a 50 percent is the maximum rating for the Veteran's trochanteric bursitis of the right hip with retained shrapnel, even when considering the injury affected two muscle groups.  

The Board also notes that the Veteran has been assigned a separate 10 percent evaluation for residual tender scars on his right thigh and right buttock and nontender scar of the right upper back.  He also receives a separate rating for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine with retained shrapnel.  Thus, any symptomatology related to the neuropathic disorder cannot be considered in the assignment of the rating for the shell fragment wound of the right thigh.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  

For all the foregoing reasons, the Board finds that a rating of 50 percent for trochanteric bursitis of the right hip with retained shrapnel is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a 50 percent disability rating for trochanteric bursitis of the right hip with retained shrapnel is granted.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


